United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-1988
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                              Mark Andrew Hopkins

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the District of South Dakota - Rapid City
                                  ____________

                          Submitted: November 6, 2012
                            Filed: November 6, 2012
                                 [Unpublished]
                                 ____________

Before BYE, GRUENDER, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

      Mark Hopkins challenges the 24-month prison term the district court1 imposed
upon revoking his supervised release. On appeal, Hopkins’s counsel has moved to

      1
        The Honorable Karen E. Schreier, Chief Judge, United States District Court
for the District of South Dakota.
withdraw, and filed a brief arguing that the sentence imposed is greater than
necessary to meet the statutory goals of sentencing, and that the district court did not
adequately consider or discuss the statutory sentencing factors.

       Upon careful review of the entire sentencing record, we conclude that the court
committed no procedural error, adequately explained its reasons for the sentence, and
imposed a substantively reasonable sentence. See United States v. Miller, 557 F.3d
919, 922 (8th Cir. 2009) (appeals court reviews district court’s revocation sentencing
decisions using same standards for initial sentencing decisions; court first ensures that
district court committed no significant procedural error, then considers substantive
reasonableness of sentence); United States v. Thunder, 553 F.3d 605, 608 (8th Cir.
2009) (court is not required to mechanically list every 18 U.S.C. § 3553(a) factor;
evidence that court was aware of relevant factors is sufficient).

     Accordingly, we affirm the judgment of the district court, and we grant
counsel’s motion to withdraw.
                      ______________________________




                                          -2-